Citation Nr: 1220264	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  07-25 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability of the hands, claimed as nerve damage.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to an increased rating for residuals of a neck injury rated 10 percent disabling prior to July 1, 2009, and 20 percent disabling since July 1, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran's claims were remanded by the Board for additional development in August 2010.

The issue of entitlement to service connection for a bilateral shoulder disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a disability of the hands, claimed as nerve damage, that is attributable to active service, or was caused or made worse by a service-connected neck disability.

2.  Prior to July 1, 2009, the Veteran's service-connected neck disability was manifested by functional impairment that equated to flexion to no more than 40 degrees and combined range of motion of 300 degrees.

3.  Since July 1, 2009, the Veteran's service-connected neck disability is manifested by no worse than 45 degrees of flexion and combined range of motion of 145 degrees; the disability was not manifested by any incapacitating episodes in association with intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability of the hands, claimed as nerve damage, that is the result of disease or injury incurred in or aggravated during active service, and a disability of the hands is not proximately due to or the result of a service-connected neck disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  For the period prior to July 1, 2009, the criteria for a disability rating greater than 10 percent for a neck disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).

3.  For the period since July 1, 2009, the criteria for a disability rating greater than 20 percent for a neck disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated October 2004 and March 2009, April 2009, September 2009 and September 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for a Hand Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  That includes any increase in disability that is proximately due to or the result of a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran claims that his bilateral hand disability is related to his service-connected neck disability.  He indicated that he was diagnosed with nerve damage to his neck which is causing his hand symptoms.

The Veteran's July 1969 entrance examination includes a normal clinical evaluation of his upper extremities.  The Veteran reported pain and stiffness in one finger on a report of medical history form prepared in conjunction with the entrance examination.  The Veteran injured his left little finger playing volleyball in January 1977.  An x-ray of the left hand was normal.  The Veteran reported numbness in the index fingers of both hands in May 1978.  He was noted to have sustained a whiplash injury to his neck in 1969.  The Veteran's May 1978 separation includes a normal clinical evaluation of the Veteran's upper extremities.  The Veteran did not report any findings related to his hands on a report of medical history form prepared in conjunction with the examination.  

VA examination reports dated in December 1978, January 1982, and July 1984 do not include any complaints, findings, or treatment for any disability of the hands.  

VA outpatient treatment reports dated from September 2003 to January 2010 include reports of bilateral hand tingling and numbness on several occasions, the first time in May 2004.  At a June 2004 electromyograph (EMG), the Veteran reported bilateral numbness and tingling pain for a few months.  Following the EMG, the examiner's impression was that the test was essentially normal.  The examiner noted that the Veteran did not have carpal tunnel syndrome based on the test findings and the Veteran's mechanical/myofascial pain appeared to be related to his position during work.  Finally, the examiner indicated that the Veteran had resolving lateral epicondylitis.  The Veteran was referred for another EMG for bilateral hand numbness in September 2008.  He denied hand numbness at the time of the examination but stated that the symptoms in his hands were usually concurrent with his neck pain.  

Private treatment reports from M. Bernaiche, D.O., dated in September 2008 show reports of pain in his neck that radiated to his arms.  The physician diagnosed the Veteran with cervical radiculopathy.  However, the physician noted that electrodiagnostic studies performed on two occasions were normal.  

A July 2009 VA examination did not include any pertinent clinical findings with regard to the Veteran's hands.  The examiner indicated that the Veteran had numbness in his right hand that did not seem to correspond to his neck pain.  

At a November 2009 VA examination, the Veteran reported numbness in his right hand for several years.  The examiner noted that the Veteran was seen for ulnar hand paresthesias in July 2008 and that an electromyograph dated in September 2008 was normal.  Strength and sensory examination of the hands was normal.  The examiner noted that under compression of the right ulnar canal there were paresthesias in the ulnar nerve distribution.  Deep tendon reflexes were symmetric on both sides and the examiner could not elicit any abnormal pathological reflexes in the upper extremities.  The examiner assessed the Veteran with right hand neuropathy and stated that the Veteran's complaints of intermittent numbness in the right hand seems to correspond to an ulnar entrapment, most likely related to  mechanical compression of the cubital canal.  The examiner concluded that the condition was not caused by or as a result of the service-connected neck disability.   

At an October 2010 VA examination, the Veteran reported pain the nape of his neck present since he injured his neck in service and paresthesias in his hands that started ten to twelve years prior to the examination.  Regarding the hands, muscle and sensory examination did not reveal any objective disease.  The examiner concluded that the Veteran has subjective numbness and tingling with no objective findings.  In a November 2010 addendum, the October 2010 VA examiner indicated that the claims file had been reviewed and the opinion remained unchanged.  The examiner also indicated that while the Veteran's private physician Dr. Bernaiche diagnosed cervical radiculopathy in September 2008, manual muscle testing on physical examination was normal and electrodiagnostic testing on two separate dates was normal.  The examiner indicated that there was no clinical or electrodiagnostic evidence of radiculopathy, that was to say, no weakness in the muscles.   

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a disability of the bilateral hands.  

The Board acknowledges the Veteran reported numbness of the hands on one occasion in service and has reported bilateral tingling and numbness on several occasions since service.  The Board also notes Dr. Bernaiche's diagnosis of cervical radiculopathy in September 2008 and the November 2009 VA examiner's assessment of right hand neuropathy.  However, electrodiagnostic testing performed on two occasions does not reveal any objective evidence of a disability of the hands.  Both Dr. Bernaiche and the September 2008 VA examiner acknowledged those negative findings.  Moreover, the November 2009 VA examiner indicated that the right hand disability was not caused by or as a result of the service-connected neck disability.  Finally, the most recent VA examiner reported that muscle and sensory examination of the hands did not reveal any objective disease and that examiner assessed the Veteran with subjective numbness and tingling with no objective findings.  

Although the Board is not questioning the competence of the Dr. Bernaiche, the Board also notes that the opinion of Dr. Bernaiche is not entitled to more weight merely because he has treated the Veteran.  VA's benefits statutes and regulations do not provide any basis for according any greater weight to a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  While the Board certainly accords Dr. Bernaiche's opinion weight, the Board has concluded that the October 2009 VA examiner's opinion is more probative as to the issue in question, as the examiner reviewed the claims file and specifically found that there was no objective evidence of a disability of the hands or a cervical radiculopathy.  Furthermore, that examiner specifically considered Dr. Bernaiche's opinion, and noted that diagnostic studies were normal.

Additionally, the Veteran has not been diagnosed with arthritis nor has he submitted any competent evidence which provides a basis for the conclusion that arthritis of the hands or any other organic disease of the nervous system of the hands manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  And, the most recent VA examiner found that the complaints of the hands were not related to the service-connected neck injury and plausibly and persuasively explained that opinion.  The Board finds that opinion is more persuasive than any other opinion of record and that the preponderance of the evidence is against a finding that any disability of the hands is due to or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2011).

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The preponderance of the evidence indicates that the Veteran's subjective complaints of numbness and tingling of his hands have not been related to a clinically diagnosed disorder based on objective testing.  The most recent VA examiner found that the diagnoses of radiculopathy and neuropathy, but found those diagnoses inappropriate due to the negative diagnostic studies, which were noted by the examiner's making those findings.  The Board finds that examiner's opinion to be the most persuasive.  

Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which the symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the absence of evidence showing that it is at least as likely as not that a diagnosis of a disability of the hands is warranted and related to the Veteran's active service or to a service-connected disability, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board has considered the Veteran's statements of record in which it was alleged that the Veteran's hand symptoms increased when his service-connected neck disability flares.  The Board acknowledges that the Veteran is competent to give evidence about what he has experienced, such as the symptoms of his claimed disorder.   Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In this case, while the Veteran is competent to report that he experiences numbness and tingling in his hands, the competent medical evidence does not substantiate a diagnosis of a disability of the hands based on objective testing at any time.  The competent medical evidence of record, which the Board finds more persuasive because of the examiner's reliance on physical findings and objective testing, shows that a diagnosis of a disability of the hands is not warranted. 

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds the preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Increased Rating for a Neck Disability

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Board will consider any lack of normal endurance, functional loss due to pain, pain on use and during flare-ups, weakened movement, excess movement, excess fatigability, and incoordination, and will consider the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).

VA outpatient treatment records dated from September 2003 to January 2010 variously show reports of neck pain.  A June 2004 electrodiagnostic study which was noted to be essentially normal with no evidence of carpal tunnel syndrome based on the study.  The examiner found mechanical/myofascial pain related to his position during work, and resolving lateral epicondylitis.  A magnetic resonance imaging (MRI) dated in August 2004 reveals a diagnosis of mild to moderate bilateral neural foramina narrowing at C3-4 and C4-5.  X-rays of the cervical spine dated in July 2005 were normal.  X-rays of the cervical spine dated in July 2008 show stable localized arthritis at C5-C6 and MRI findings of mild facet arthropathy on the right at C4-C5 with mild foraminal narrowing and a small posterior disc osteophyte complex encroaching on the right neural foramen and a mild foraminal narrowing.  A September 2008 electrodiagnostic study was noted to be normal.  

At an August 2005 VA examination, the Veteran reported burning, sharp, aching and cramping pain in his neck and loss of motion of the neck.  Physical examination revealed evidence of radiating pain on movement and evidence of muscle spasm of the bilateral paraspinal cervical musculature.  Range of motion testing revealed flexion to 40 degrees, extension to 40 degrees, right and left lateral flexion to 40 degrees and right and left rotation to 70 degrees.  Although the examiner indicated that there was pain, fatigue, and weakness following repetitive use, the examiner was unable to make a determination as to what degree those findings limited the Veteran's joint function in terms of degrees.  Neurological examination of the upper extremities was normal and x-rays of the cervical spine were normal.  The examiner diagnosed the Veteran with chronic cervical strain.  

Private treatment reports from M. Bernaiche, D.O., of Atlanta Orthopedics, dated from September 2008 to June 2009, show that the Veteran was diagnosed with mild degenerative cervical spondylosis with C5-C6 retrolisthesis, cervical facet arthropathy, cervical spondylosis, and cervical radiculopathy.  However, Dr. Bernaiche noted that electrodiagnostic testing was normal on two separate dates.  An MRI revealed degenerative spondylosis with mild neuroforaminal narrowing at C5-C6.  Physical examination revealed decreased motion in the cervical spine particularly in flexion and extension was not performed because of the Veteran's report of pain.  Manual muscle testing revealed 5/5 strength in deltoid, biceps, triceps, wrist extension, grip, and interossei.  The Veteran received a facet steroid injection at C3-C4, C4-C5, and C5-C6 in June 2009.  

At a July 2009 VA examination, the Veteran reported soreness, stiffness, and neck popping.  He denied radiating pain to his arms.  There was no evidence of flare-ups or incapacitating episodes of the neck during the past twelve months.  Physical examination did not reveal any spasticity or rigidity and there was normal lordosis.  The examiner noted that the Veteran did not appear to be in acute pain.  Range of motion testing performed three times revealed flexion to 45 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and left and right lateral rotation to 25 degrees.  The examiner concluded that there was fairly severe restricted motion of the neck with no evidence of pain, weakness, incoordination, or instability during repeated motions and no additional loss of motion with repeated testing.  Neurological and sensory examination was normal.  X-rays of the cervical spine revealed some diminution in disc space between C5-C6.  The examiner indicated that the Veteran had moderate progression of his neck problem as evidenced by degenerative changes with minimal disability.  The examiner noted that the disability was minimal because the Veteran was able to carry out all normal activities required of him.  In particular, the Veteran reported that he was able to travel and carry out all duties relative to his jewelry business.  

At an October 2010 VA examination, the Veteran reported receiving no specific treatment for his neck, other than using Ibuprofen, and no surgery on his neck.  The Veteran indicated that he had two injections in his neck at one point.  The Veteran reported numbness and tingling of the hands.  The Veteran was noted to use no assistive devices with regard to his neck disability and he was able to perform activities of daily living.  There was no evidence of flare-ups or a history of incapacitating episodes during the past twelve months.  Physical examination reveals that the Veteran maintained cervical lordosis and there was no paravertebral spasm.  Range of motion testing revealed flexion to 45 degrees, extension to 30 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 45 degrees.  Range of motion testing was performed three times and there was no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination with repeated testing, and no additional loss of joint function or motion with repeated testing.  Neurological and sensory examination was normal.  X-rays of the cervical spine revealed mild arthritis at C5-C6 and minimal arthritis at C6-C7.  The examiner noted that the Veteran's service-connected cervical spine disability appeared to have stabilized and the amount of pain that the Veteran experienced was about the same over the years.

In a November 2010 addendum opinion, the examiner reviewed the claims file and indicated that while the Veteran's private physician Dr. Bernaiche diagnosed cervical radiculopathy in September 2008, manual muscle testing on physical examination was normal and electrodiagnostic testing on two separate dates was normal.  The examiner indicated that there was no clinical or electrodiagnostic evidence of radiculopathy, that was to say, no weakness in the muscles.   

Disabilities of the spine, excepting degenerative disc disease, which may be rated as all other spine disabilities or under separate criteria for disc disease, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335, or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45, and left and right lateral rotation from 0 to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal movement are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2011).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2011).

The Veteran's service-connected neck disability has been rated as 10 percent disabling prior to July 1, 2009, and as 20 percent disabling since July 1, 2009, under Diagnostic Code 5237, as cervical strain.  38 C.F.R. § 4.71a (2011).

For the period prior to July 1, 2009, the Board finds the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's neck disability.  The most relevant evidence consists of VA treatment reports and a VA examination report dated in August 2005.  The relevant VA treatment reports indicate that the Veteran was seen for reports of neck pain.  At the time of the August 2005 VA examination, the Veteran had flexion to 40 degrees and the combined range of motion was 300 degrees.  There was no radiographic evidence of arthritis at that time.  There was evidence of muscle spasm of the cervical musculature.  The Board acknowledges the Veteran's assertions of pain.  However, the Board notes that the 10 percent rating assigned contemplates the degree of limitation of motion accompanied by symptoms that cause pain.  Furthermore, while the examiner indicated that the Veteran's joint function was additionally limited by pain, fatigue, and weakness after repetitive testing, the examiner failed to make a determination of joint function limitation in degrees.  Consequently, the Board finds that the 10 percent currently assigned already contemplates the degree of functional loss demonstrated for the period prior to July 1, 2009.  Additionally, electrodiagnostic studies did not reveal any evidence of radiculopathy.  Therefore, the Board finds that a separate rating for neurological manifestations is not warranted.  

For the period since July 1, 2009, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the Veteran's neck disability.  The most relevant evidence consists of VA and private treatment reports and VA examination reports dated in July 2009 and October 2010.  The relevant VA treatment reports indicate that the Veteran was seen for reports of neck pain.  However, electrodiagnostic studies did not reveal any evidence of radiculopathy.  X-rays of the cervical spine revealed evidence of arthritis.  At the July 2009 VA examination, the Veteran had flexion to 45 degrees and the combined range of motion was 145 degrees.  There was x-ray evidence of arthritis, but no evidence of muscle spasm.  Additionally, at the most recent VA examination in October 2010, the Veteran had flexion to 45 degrees and the combined range of motion was 205 degrees.  The Board acknowledges the Veteran's assertions of pain.  However, the Board notes that the 20 percent rating assigned contemplates the degree of limitation of motion accompanied by symptoms that cause pain.  Furthermore, the objective medical evidence indicated that repetitive motion testing did not result in pain, weakness, incoordination, or instability and there was no additional loss of motion following repeated testing at either the 2009 or 2010 VA examinations.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consequently, the Board finds that the 20 percent currently assigned already contemplates the degree of functional loss demonstrated for the period since July 1, 2009.  While the Veteran's private physician diagnosed the Veteran with cervical radiculopathy, electrodiagnostic testing obtained in 2008 was normal and the most recent VA examiner could not reach the conclusion that the Veteran had cervical radiculopathy based on the objective medical evidence of record.  Consequently, the Board finds that a separate rating for neurological manifestations is not warranted.  

Under the provisions for rating intervertebral disc syndrome (preoperatively or postoperatively), the disability is rated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  A 10 percent rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is assigned with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a,  Diagnostic Code 5243 (2011).

For purposes of rating under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a,  Diagnostic Code 5243, Note (1) (2011).

The Veteran has not reported incapacitating episodes as defined by the rating criteria and thus a rating higher than the currently assigned 10 percent prior to July 1, 2009, is not warranted nor is a rating higher than 20 percent warranted since July 1, 2009.  

Accordingly, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected neck disability is not warranted prior to July 1, 2009, nor is a rating in excess of 20 percent warranted since July 1, 2009.   

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding on the part that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2011).

The Board finds that referral is not appropriate in this case.  The evidence of record does not show that the Veteran's service-connected neck disability has been shown to markedly interfere with employment, beyond that contemplated in the assigned rating, or to warrant frequent periods of hospitalization.  The Veteran was reported to be able to perform his job duties which required travel, so it cannot be said that this disability has had marked interference with the Veteran's employment.  Moreover, the service-connected disability at issue has not required frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not establish that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are met because marked interference with employment and frequent hospitalizations are not shown.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to service connection for a disability of the hands, claimed as nerve damage is denied.

Entitlement to an increased rating for residuals of a neck disability, rated 10 percent disabling prior to July 1, 2009, and 20 percent disabling since July 1, 2009, is denied.  

REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim of entitlement to service connection for a bilateral shoulder disability can be reached.  

The Veteran was afforded a VA examination to assess his bilateral shoulder disability in July 2009 at which time he was diagnosed with early osteoarthritis of the shoulders with no disability and not caused by his service-connected neck condition.  The Veteran was diagnosed with some diminution of the cartilage space without evidence of osteophytes at a November 2009 VA examination based on x-ray findings.  However, because an opinion was not offered as to whether the Veteran's service-connected neck disability aggravated his claimed shoulder disability, the Veteran's case was remanded for another opinion.  

Following the August 2010 remand, the Veteran was afforded a VA examination in October 2010.  Following a physical examination, the examiner indicated that the Veteran did not have any shoulder problems.  The examiner stated that the pain the Veteran experienced on top of his shoulders was referred pain from his neck disability.  The examiner failed to include any reference to the radiographic evidence of arthritis of the shoulders and did not offer an opinion as to whether the Veteran's service-connected neck disability aggravated his claimed shoulder disability.  Consequently, the Board finds that the examiner's opinion is not adequate for rating purposes.

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, in this case the Veteran's service medical records show treatment for a right shoulder disability in service.  Consequently, an opinion should be obtained as to whether the Veteran's claimed bilateral shoulder disability is related to his active service.  

Finally, VA outpatient treatment records dated through January 2010 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated after January 2010 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated since January 2010.  Any other relevant records identified by the Veteran should also be obtained.

2.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of his bilateral shoulder disability.  Any indicated tests should be accomplished, to specifically include X-rays.  A complete rationale for all opinions must be provided.  The examiner should review the claims file and should note that review in the report.  The examiner should consider the Veteran's treatment for right shoulder complaints in service.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any disability of the shoulders was caused or aggravated by service, to include right shoulder complaints in service?

(b)  Is it at least as likely as not (50 percent or greater probability) that any bilateral shoulder disability, was caused or aggravated by a service-connected neck disability?  The examiner should consider and discuss the July 2009 and October 2010 VA opinions.

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


